Citation Nr: 0822807	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
with regard to an October 2003 rating determination which 
denied entitlement to pension benefits based upon excessive 
income.  

2.  Whether the veteran's income is excessive for the purpose 
of entitlement to payment of pension benefits from June 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An October 2003 rating determination denied entitlement 
to pension benefits based upon excessive income; notice of 
this decision was mailed on October 27, 2003.

2.  A notice of disagreement (NOD) with the denial was 
received in January 2004.

3.  A statement of the case (SOC) was issued April 1, 2005; 
the cover letter advised the veteran that to perfect his 
appeal in the matter, he had to submit a substantive appeal 
within 60 days or within the remainder, if any, of the one 
year period following the date of notification of the rating 
decision appealed.

4.  A VA Form 9 signed by the veteran was stamped as received 
on June 9, 2005 and is deemed to have been filed on June 2, 
2005.

5.  For the time period from June 2005, the veteran's income 
has exceeded the maximum applicable statutory level for 
eligibility for pension benefits.


CONCLUSIONS OF LAW

1.  As the veteran did not timely perfect an appeal with 
regard to the October 2003 rating determination denying 
pension benefits due to excessive income, the appeal was not 
perfected and the RO properly closed his appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2007).

2.  From June 2005, the veteran's countable income is 
excessive for receipt of pension benefits.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 
3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it relates to the issue of whether the veteran filed a 
timely substantive appeal with regard to the October 2003 
rating determination, the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007), does not apply.  

At issue is the timeliness of veteran's substantive appeal 
pertaining to October 2003 denial of pension benefits based 
upon excessive income.  The facts as to the date of receipt 
of the substantive appeal are not in dispute.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

As it relates to the issue of entitlement to payment of 
pension benefits from June 2005, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The June 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter explicitly told him to submit all relevant evidence in 
his possession.  Following receipt of this notice, the claim 
was adjudicated in September 2005.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the cases here.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Because the Board concludes below that the preponderance of 
the evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned would be rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available records 
have been obtained.  As such, no further action is necessary 
to assist the claimant with the claim.

Timeliness of Appeal with Regard to the October 2004 Rating 
Derumination

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  
Extensions of time for filing a substantive appeal may be 
granted for good cause if requested prior to the expiration 
of the appeal period.  38 C.F.R. § 20.303 (2007).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
denied entitlement to pension benefits based upon excessive 
income was mailed to the veteran on October 27, 2003.  The 
veteran filed a timely NOD (received in January 2004) with 
the denial.  A SOC addressing the matter was mailed to the 
veteran on April 1, 2005.  The cover letter to the SOC 
notified the veteran that to perfect his appeal in the matter 
he had to file a substantive appeal; notified him of what the 
substantive appeal must contain; advised him of the time 
limits (60 days from mailing of the SOC cover letter or 1 
year from mailing of the notice of the determination 
appealed) for filing the substantive appeal; and informed him 
of the requirements for requesting an extension of time to 
file his substantive appeal.  38 C.F.R. § 19.30.

Accordingly, the veteran had until May 31, 2005, (60 days 
following the issuance of the statement of the case to submit 
a substantive appeal).  See 38 C.F.R. § 20.305(b) (2007) 
(providing that in calculating time limits the first day of 
the period will be excluded and the last period included).  

The veteran did not request an extension of time to file a 
substantive appeal.  Instead, he submitted a VA Form 9 on 
June 9, 2005.  A substantive appeal will be deemed received 
as of the date of its postmark.  If, as in this case, the 
postmark is not of record, the postmark is deemed to be 5 
days before the date of receipt, not counting Saturdays or 
Sundays.  38 C.F.R. § 20.305(b) (2007).  In 2005, June 9, was 
a Thursday.  Hence, the substantive appeal is deemed to have 
been received on June 2, 2005.

In a June 22, 2005 letter the RO notified the veteran that 
his substantive appeal had not been timely filed.  The 
veteran contends that he did not receive the April 2005 SOC 
until April 5, 2005.  He indicated that he did not use the 
entire 60 day period and that his appeal should be considered 
timely.  The 60 day period for responding, however, runs from 
the date the SOC is sent, not the date it is received.  
38 C.F.R. § 20.302(b) (2007).

Hence, the evidence of record shows the veteran did not 
timely submit a substantive appeal.  Consequently, there is 
no need to address the matter of adequacy of the substantive 
appeal under 38 C.F.R. § 20.202.  Absent a timely substantive 
appeal, or a timely request for an extension of time for 
submission, the Board is without jurisdiction to adjudicate 
the claim, and the appeal in the matter must be dismissed. 38 
C.F.R. § 20.101.  The law and regulations are controlling.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pension

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 12 
month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).

Nonrecurring income received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).

The amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12 month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare; maintenance; VA pension benefits, payments under 
Chapter 15, including accrued pension benefits; reimbursement 
for casualty loss; profit from sale of property; joint 
accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.  38 C.F.R. § 3.272.

In a July 2005 VA Form 21-527, Income Net Worth and 
Employment statement, the veteran reported that he was 
receiving $1206 per month from Social Security.  He did not 
report having any dependents at that time.  

In a December 2005 VA Form 21-527, Income Net Worth and 
Employment statement, the veteran he was receiving $14,485 
from Social Security on an annual basis.  He reported having 
no dependents.  

In Social Security Administration Process Form (SSAPF) 
printouts, the veteran was noted to be receiving $1250.00 per 
month beginning in December 2003.  Annual unreimbursed 
medical expenses were noted to be $799 for the year.  The 
amount rose to $1284.20 per month beginning in December 2004.  
Annual unreimbursed medical expenses were noted to be 
$938.00.  For the time period from December 2005 to December 
2006, the veteran received a total payout of $16,038 
($1336/month) from the Social Security Administration.  The 
Medicare deduction was $1,062.

The veteran submitted billing statements for services 
rendered by Cooper University Services in the amount of 
$49.00 for treatment in April 2005; a February 2006 statement 
from S.J. Gastro and Liver Specialists demonstrating a 
balance overdue in excess of 120 days in the amount of 
$150.37, which appears to be for services performed in 
November 2004; a bill from D. Neidorf, M.D., in the amount of 
$113.45 for services rendered in January 2005, November 2005, 
and January 2006; a bill from Cardiovascular Associates of 
Delaware Valley in the amount of $312.55 for service rendered 
in December 2005; and an additional bill from Cardiovascular 
Associates of Delaware Valley for services performed in April 
2005 in the amount of $768.92.  

The MAPR effective December 1, 2004, for a veteran with no 
dependents was $10,162.  Effective December 1, 2005, the MAPR 
for a veteran without a spouse or child was $10,579.  The 
MAPR as of December 1, 2006 for a veteran with no dependents 
was $10,929.  See 38 C.F.R. § 3.23 (a)(1); M21- 1, Part I, 
Appendix B.  To be deducted, medical expenses must exceed 5 
percent of MAPR.

With regard to the time period from December 2004 to December 
2005, the veteran received a total payout of $15,410 from the 
Social Security Administration.  The Medicare deduction was 
$938.  While the veteran submitted medical bills to 
demonstrate that payment of pension was warranted, he has not 
submitted any evidence that these bills were actually paid, 
which is a necessary requirement.  Moreover, even if they 
were paid, the amount of the unreimbursed medical expenses 
which would exceed 5 percent of the MAPR would still not 
provide sufficient deductions to reduce the veteran's 
countable income below the allowable amount of $10,162.00.  
Therefore, the veteran is not eligible for payment of 
nonservice-connected pension.

With regard to the time period from December 2005 to December 
2006, the veteran received a total payout of $16,038 from the 
Social Security Administration.  The Medicare deduction was 
$1,062.  The additional medical expenses reported by the 
veteran did not exceed 5 percent of the MAPR.  As a result, 
the countable income received for the year December 2005 to 
December 2006 exceeded the allowable amount of $10,579.  
Therefore, the veteran is not eligible for payment of 
nonservice-connected pension.

The veteran has significant health problems and a limited and 
fixed income, the Board is not permitted, however to pay 
benefits unless authorized by Congress.  OPM v. Richmond, 496 
U.S. 414, 416 (1990).  In this case, the law passed by 
Congress specifically prohibits the payment of VA nonservice-
connected pension benefits to veterans whose income exceeds 
certain levels, as does the appellant's.

The preponderance of the evidence is that the veteran's 
income has been excessive at all times during the appeal 
period.  Thus, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The veteran's appeal as to the issue of entitlement to 
pension benefits addressed in the October 2003 rating 
determination is dismissed.  

Entitlement to payment of pension benefits from June 2005 is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


